[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
McClellan v. McGary, Slip Opinion No. 2020-Ohio-6762.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2020-OHIO-6762
       MCCLELLAN ET AL., APPELLEES, v. MCGARY ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as McClellan v. McGary, Slip Opinion No. 2020-Ohio-6762.]
Court of appeals’ judgment affirmed on the authority of West v. Bode.
(No. 2020-0589―Submitted December 15, 2020―Decided December 29, 2020.)
               APPEAL from the Court of Appeals for Monroe County,
                         No. 19 MO 0018, 2020-Ohio-1109.
                                 _________________
          {¶ 1} The judgment of the court of appeals is affirmed on the authority of
West v. Bode, ___ Ohio St.3d ___, 2020-Ohio-5473, ___ N.E.3d ____.
          O’CONNOR, C.J., and FRENCH, FISCHER, DEWINE, and STEWART, JJ.,
concur.
          KENNEDY and DONNELLY, JJ., dissent and would reverse the judgment of
the court of appeals.
                                 _________________
                           SUPREME COURT OF OHIO




       Yoss Law Office, L.L.C., and Ryan M. Regel, for appellees, Gary
McClellan and Jerry McClellan.
       Critchfield, Critchfield & Johnson, Ltd., and Andrew P. Lycans, for
appellants, Marian McGary (a.k.a. Marion McGary), Larry McGary, Richard
Clegg, Donna L. Craig, Terry L. Craig, Karen McKelvey, Kenneth McKelvey,
Robert D. Clegg, Connie Waltz, Margret H. Clegg, Marcia L. Clegg, Cindy
Gordon, Paul E. Gordon (a.k.a. Paul E. Gordon Jr.), Jeff Clegg, Roger K. Rufener,
and Janet Lee Deal.
                              _________________




                                       2